Case 8:20-cv-01695-VMC-AEP Document 9 Filed 10/26/20 Page 1 of 7 PageID 39




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

  RONALD BELL,
       Petitioner


  v.                                 Case No. 8:13-cr-385-T-33AEP
                                              8:20-cv-1695-T-33AEP

  UNITED STATES OF AMERICA,
       Respondent

  ______________________________/

                                  ORDER

       This matter is before the Court upon consideration of

  Ronald Bell’s pro se 28 U.S.C. § 2255 Motion to Vacate, Set

  Aside, or Correct Sentence (Civ. Doc. # 1; Crim. Doc. # 53),

  filed on July 20, 2020. The United States of America moved to

  dismiss the Motion as untimely on September 23, 2020. (Civ.

  Doc. # 7). Bell did not respond to the government’s motion,

  and the time to do so has lapsed. For the reasons that follow,

  the Court dismisses Bell’s Motion as untimely.

  I.   Background

       In 2013, a grand jury returned a six-count indictment

  that charged Bell with distributing cocaine and marijuana and

  possessing a firearm after having been convicted of multiple

  felonies. (Crim. Doc. # 1). Pursuant to a plea agreement,

  Bell pled guilty to the firearm offense, a violation of 18


                                    1
Case 8:20-cv-01695-VMC-AEP Document 9 Filed 10/26/20 Page 2 of 7 PageID 40




  U.S.C.§§     922(g)(1)      and   924(e),     and     the      United       States

  dismissed     the    remaining        charges.     (Crim.      Doc.     #    20).

  Magistrate Judge Thomas B. McCoun III presided over the change

  of plea hearing, and on January 8, 2014, submitted a Report

  and   Recommendation        to    this     Court     regarding        the    plea

  agreement.    (Crim.       Doc.   #    23).   This    Court      subsequently

  accepted     the    plea    and   sentenced        Bell   to    188     months’

  imprisonment on June 30, 2014. (Crim. Doc. ## 24, 32). Bell

  did not file a direct appeal of his conviction.

  II.   Discussion

        In his Motion, Bell claims that Judge McCoun “failed to

  inform the petitioner that he ha[d] 14 days to file an

  objection to the Magistrate’s Report and Recommendation.”

  (Civ. Doc. # 1). The United States argues that Bell’s Motion

  should be dismissed as untimely, and that Judge McCoun clearly

  warned Bell that he had fourteen days to file an objection.

  (Civ. Doc. # 7).

        A.    Timeliness

        The one-year statute of limitations for filing a motion

  under Section 2255 begins to run from the latest of: (1) the

  date on which the judgment of conviction becomes final; (2)

  the date any unconstitutional government impediment to the

  movant’s motion is removed; (3) the date on which the right


                                         2
Case 8:20-cv-01695-VMC-AEP Document 9 Filed 10/26/20 Page 3 of 7 PageID 41




  asserted was initially recognized by the Supreme Court; or

  (4) the date on which the facts supporting the claim or claims

  could   have   been   discovered   through   the   exercise    of   due

  diligence. 28 U.S.C. § 2255(f); Jones v. United States, 304

  F.3d 1035, 1037-38 (11th Cir. 2002).

       Bell      has    not   alleged    the    existence       of    any

  unconstitutional government impediment to his Motion that

  prevented him from timely filing his Motion as required by

  Section 2255(f)(2). Nor does Bell raise any newly recognized

  right as required by Section 2255(f)(3), or any new facts he

  discovered through the exercise of due diligence as required

  by Section 2255(f)(4). Accordingly, only Section 2255(f)(1)

  is applicable.

       Bell’s judgment of conviction became final on July 15,

  2014, when the time to file a direct appeal expired. See Adams

  v. United States, 173 F.3d 1339, 1342 n.2 (11th Cir. 1999)

  (“[W]here a defendant does not pursue a direct appeal, the

  conviction becomes final when the time expires for filing a

  direct appeal.”). Therefore, Bell had one year from that date,

  through July 15, 2015, to file a timely Section 2255 motion.

  But Bell’s Motion was not filed until July 20, 2020, five

  years after his conviction became final. Accordingly, Bell’s

  Motion is untimely under 28 U.S.C. § 2255(f).


                                     3
Case 8:20-cv-01695-VMC-AEP Document 9 Filed 10/26/20 Page 4 of 7 PageID 42




       Unless equitable tolling applies, the Motion is subject

  to dismissal as time-barred. See Warmus v. United States, 253

  F. App’x 2, 5-6 (11th Cir. 2007) (holding that a Section 2255

  motion filed more than one year after movant’s conviction

  becomes final is “subject to dismissal as time-barred”).

       B.     Equitable Tolling

       In certain situations, the statute of limitations for

  motions under Section 2255 can be equitably tolled. Outler v.

  United    States,     485    F.3d      1273,        1280    (11th    Cir.     2007).

  “Equitable    tolling       is    only      available       if    the   petitioner

  establishes    (1)    extraordinary              circumstances       and    (2)    due

  diligence.”     Id.     Indeed,          “[e]quitable            tolling      is    an

  extraordinary    remedy      and       is       applied    sparingly.”      Id.    The

  movant “bears a strong burden to show specific facts to

  support his claim of extraordinary circumstances and due

  diligence.” Brown v. Barrow, 512 F.3d 1304, 1307 (11th Cir.

  2008).

       Here,    Bell     has       not     shown       the    existence       of     any

  “extraordinary circumstances” warranting equitable tolling.

  Bell asserts in his Motion that the one-year statute of

  limitations   does     not       apply      because       the    magistrate      judge

  failed to inform him of the fourteen-day period to file an

  objection to the report and recommendation. (Civ. Doc. # 1 at


                                              4
Case 8:20-cv-01695-VMC-AEP Document 9 Filed 10/26/20 Page 5 of 7 PageID 43




  12). Even if such a failure could constitute an extraordinary

  circumstance, the record negates this claim. Judge McCoun

  unambiguously warned Bell that “[f]ailure to file written

  objections . . . within fourteen (14) days from the date of

  its service bar[red] an aggrieved party from attacking [the]

  Report and Recommendation before the assigned United States

  District Judge.” (Crim. Doc. # 23). Despite his assertions to

  the   contrary,     no   extraordinary     circumstances     justify

  equitable tolling.

        Accordingly, because Bell has failed to show that his

  Section 2255 Motion was filed within the applicable statute

  of limitations or that equitable tolling applies, the Motion

  is due to be dismissed as time-barred pursuant to 28 U.S.C.

  § 2255(f).

  III. Evidentiary Hearing

        “Whether to hold an evidentiary hearing on equitable

  tolling is committed to the sound discretion of the district

  court.” Spears v. Warden, 605 F. App’x 900, 905 (11th Cir.

  2015). The movant bears the burden of establishing the need

  for an evidentiary hearing. Chavez v. Sec’y Fla. Dep’t of

  Corr., 647 F.3d 1057, 1060 (11th Cir. 2011). A court should

  not accept “speculative and inconcrete claims” as the basis




                                    5
Case 8:20-cv-01695-VMC-AEP Document 9 Filed 10/26/20 Page 6 of 7 PageID 44




  to order a hearing. Id. (citing Dickson v. Wainwright, 683

  F.2d 348, 351 (11th Cir. 1982)).

        No evidentiary hearing is required here because Bell’s

  allegations are insufficient to establish that his Motion is

  timely   or    to     warrant   equitably   tolling   the   statute   of

  limitations.

  IV.   Certificate of Appealability and Leave to Appeal In
        Forma Pauperis Denied

        The     Court     declines    to   issue   a    certificate     of

  appealability because Bell has failed to make a substantial

  showing of the denial of a constitutional right as required

  by 28 U.S.C. § 2253(c)(2). Nor will the Court authorize Bell

  to proceed on appeal in forma pauperis because such an appeal

  would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

  Bell shall be required to pay the full amount of the appellate

  filing fee pursuant to Section 1915(b)(1) and (2).

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

  (1)   The United States of America’s Motion to Dismiss (Civ.

        Doc. # 7) is GRANTED.

  (2)   Ronald Bell’s pro se 28 U.S.C. § 2255 Motion to Vacate,

        Set Aside, or Correct Sentence (Civ. Doc. # 1; Crim.

        Doc. # 53) is DISMISSED.



                                       6
Case 8:20-cv-01695-VMC-AEP Document 9 Filed 10/26/20 Page 7 of 7 PageID 45




  (3)   The Clerk is directed to enter judgment in favor of the

        United States and thereafter CLOSE the case.

        DONE and ORDERED in Chambers in Tampa, Florida, this

  26th day of October, 2020.




                                    7
